Citation Nr: 1614000	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO. 05-39 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a gastrointestinal disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1970 to June 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In December 2008, the Board denied service connection for residuals of neck, leg, and back injury(ies), found that new and material evidence had been received sufficient to reopen claims for service connection for a skin disorder, an acquired psychiatric disorder, and a gastrointestinal disorder, and denied those claims on the merits. The Veteran appealed the portion of the December 2008 Board decision that denied service connection for the above disabilities to the United States Court of Appeals for Veterans Claims (Court). In December 2009, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the portion of the Board's decision that denied service connection for the above disabilities, and remanding the claims to the Board for further proceedings consistent with the joint motion. In March 2010, the Board remanded these claims for additional development in compliance with the December 2009 Court Order. 

In March 2012, the Board granted service connection for residuals of neck, leg, and back injury(ies), as well as the skin disorder and remanded the issue of acquired psychiatric disorder. The claim for service connection for a gastrointestinal disorder was denied. The RO subsequently granted the Veteran service connection for the acquired psychiatric disorder in July 2013. In September 2013, the Veteran appealed the denial of service connection for the gastrointestinal disorder to the Court, which again granted the joint motion for remand filed by representatives for both parties, vacating the portion of the Board's decision that denied service connection for the gastrointestinal disorder, and remanding the claim to the Board for further proceedings consistent with the joint motion. The only matter pending before the Board is the claim for service connection for a gastrointestinal disorder.

The Board remanded this claim for further development in April 2014 and in October 2014, and unfortunately, for reasons discussed below, another remand must be issued for remedial evidentiary development.

The Veteran appeared at a Central Office hearing before the undersigned in September 2015. A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a hearing before a Veterans Law Judge in September 2015 and reported that he was in receipt of disability benefits from the Social Security Administration (SSA). He specifically expressed that his gastrointestinal disability was part and parcel of the consideration of this award. While VA has gone to extensive lengths to secure outstanding federal and other records, and has secured assessments from the Office of Personnel Management and Department of Labor, a request for records to SSA has not been made. All records held in federal custody are deemed constructively part of the record, and thus, VA must contact SSA and obtain any and all medical records utilized in a disability adjudication by that agency. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Other development is directed below, and the case is REMANDED for the following action:

1. Contact SSA and obtain any and all medical records used in the disability adjudication of the Veteran. Should no records be found to exist after an exhaustive search, so annotate the record. 

2. Refer the claim to a specialist in gastroenterology (Doctor of Medicine/Doctor of Osteopathic Medicine with a completed residency in internal medicine and completed fellowship in gastroenterology) for a review of the medical evidence of record and for an opinion as to the etiology of current Crohn's disease. In this respect, the physician is asked to consider the following:

-That the Veteran did, in 1970, experience a documented episode of vomiting following eating and that this was 16 days into his training at Ft. Dix, New Jersey.

-That the Veteran has been diagnosed with Crohn's disease.

-That the Veteran's physician has described, and that additional research has confirmed, that portions of Ft. Dix, New Jersey are listed in the EPA's Superfund program as due to toxin contamination in soil and groundwater between 1950 and 1984, and that the Veteran has alleged exposure to a certain chemical, TCE, which he attributes to the development of Crohn's. 

The gastroenterologist is asked to then opine, following a review of the record, as to whether current Crohn's disease had causal origins in service, to include as manifesting with vomiting in service, and to include as a result of toxin exposure at Ft. Dix, inclusive of TCE or any other toxin. 

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. THE EXAMINER SHOULD PROVIDE ANY SUPPORTING CITATIONS TO MEDICAL LITERATURE IN ORDER TO EXPLAIN ANY CONCLUSIONS REACHED. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. Following the above-directed development, re-adjudicate the Veteran's claim. Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




